Citation Nr: 0820711	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  96-47 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, with herniated disc, L4-5, currently evaluated as 60 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to October 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 decision rendered by the 
Washington, D.C. Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted an increased rating for 
lumbosacral strain, with herniated disc, L4-5, and assigned a 
20 percent rating, effective from January 25, 1994 (one year 
prior to date claim received).  

Thereafter the RO continued this 20 percent evaluation, in 
rating decisions dated in February 1996 and March 1997.  In a 
January 2002 rating decision, the RO increased the evaluation 
to 40 percent, effective from February 13, 1996.  Finally in 
a November 2004 rating decision, the RO increased the 
disability evaluation to 60 percent, and assigned an 
effective date of January 25, 1994.  The veteran continues to 
express disagreement with the evaluation assigned.

This case was previously before the Board and remanded for 
further evidentiary development in Board decisions dated in 
August 2003 and April 2005.  

The veteran's statement of November 26, 1997 requested a 
Board hearing.  A hearing was not held.  In a VCAA letter of 
April 2005, the veteran was asked to clarify what type of 
hearing he desired, if at all.  The veteran did not respond 
to this request for clarification and thus, the Board is 
satisfied that the veteran no longer desires a Board hearing 
on the issue on appeal.

The veteran submitted an application to reopen a previously 
denied claim for service connection for cervical spine disc 
herniation at C6-7 in November 1997.  The RO denied this 
claim in June 2002, but did not issue a Statement of the Case 
(SOC) after receipt of the veteran's timely Notice of 
Disagreement (NOD), in June 2003.  Pursuant to the Board 
remand decision of April 2005, an SOC was issued in September 
2006.  To date, the veteran has not submitted a substantive 
appeal (VA Form 9) in response.  Therefore, the only issue 
remaining for appellate review is as listed on the title 
page.
FINDING OF FACT

The disability of lumbosacral strain, with herniated disc, 
L4-5 has primarily been manifested with persistent and 
chronic low back pain, with severe limitation of motion, and 
lumbar radiculopathy secondary to herniated disc at L4-5.  
The medical evidence does not show vertebral fracture with 
cord involvement and the use of long leg brace, nor does it 
show unfavorable ankylosis of the lumbar spine.


CONCLUSION OF LAW

The criteria for an increased evaluation for lumbosacral 
strain, with herniated disc, L4-5; in excess of 60 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.1, 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5292, and 5293, (before September 23, 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2007).  VA must provide such notice to 
a claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  Furthermore, the VCAA requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all elements of a claim for service connection, so that VA 
must specifically provide notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for an increased rating in correspondence 
sent to the veteran in July 2005 and December 2005.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified his duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in evidence in his possession that would support his 
claim.  Ideally, the veteran should have also received notice 
pursuant to Dingess, supra.  Nonetheless, since the claim for 
an increased rating is being denied in the instant appeal, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  Therefore, the 
Board will address the merits of this claim. 

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA medical treatment records, and 
reports from numerous VA examinations.  The veteran has not 
identified any outstanding records for VA to obtain that were 
relevant to the claim and the Board is likewise unaware of 
such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Finally, with regard to the increased evaluation claim 
included in this decision, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the July 2005 and 
December 2005 VCAA letters do not contain the level of 
specificity set forth in Vazquez-Flores. Id.  Nonetheless, 
the Board concludes that the veteran was not prejudiced in 
this instance, as the letters suggested types of evidence, 
including both medical and lay evidence that could support 
the veteran's claim for increase.  Moreover, the veteran's 
September 1996 Notice of Disagreement and his statements to 
medical personnel throughout this lengthy appeal, reflect 
specific information concerning his disabling manifestations.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Finally, the numerous rating decisions and Supplemental 
Statements of the Case (SSOC) include a discussion of the 
rating criteria utilized in the present case.  The veteran 
has been made well aware of the requirements for an increased 
evaluation pursuant to the applicable diagnostic criteria, 
and such action thus satisfies the third notification 
requirement of Vazquez-Flores. )

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra;   
Vasquez, supra.


Factual Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

In the instant appeal, the RO granted service connection for 
the lumbosacral spine with herniated disc L4-5 disorder and 
awarded this disability a noncompensable (0 percent) 
disability evaluation, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, effective from June 26, 1981.  In an 
October 1991 rating decision, the RO increased the evaluation 
to 10 percent, pursuant to Diagnostic Code 5295, and 
effective from April 25, 1991.  Thereafter, in a rating 
decision of September 1995, the RO increased the disability 
rating to 20 percent, effective from January 25, 1994.  The 
disability was still evaluated under Diagnostic Code 5295.  
This evaluation was continued in decisions of February 1996 
and March 1997.  

In a RO decision of January 2002, the RO increased the rating 
to 40 percent, now under Diagnostic Code 5293 for 
intervertebral disc syndrome; effective from February 13, 
1996.  Finally, in a November 2004 rating decision, the 
disability rating was increased to 60 percent, effective from 
January 25, 1994, a year prior to when the claim for an 
increased rating was initially received.  

The veteran now contends that he is entitled to an increased 
disability rating for his service-connected lumbosacral spine 
with herniated disc L4-5.  The Board has considered his 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

During the course of this appeal the regulations regarding 
evaluations of the spine were revised in September 2002 and 
again in September 2003.  Pursuant to VAOPGCPREC 7-2003, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant normally applies, absent Congressional 
intent to the contrary.  The provisions of the revised 
regulations can only be applied to evidence of record 
received on or after the effective dates of the revised 
regulations.  Prior to that time, only the old regulations 
are for application.  

Prior to September 26, 2003, the criteria for evaluating the 
veteran's back disability were as follows:

528
5
Vertebra, fracture of, residuals:
Ratin
g

With cord involvement, bedridden, or requiring 
long leg braces.  Consider special monthly 
compensation; with lesser involvements rate for 
limited motion, nerve paralysis.
100

Without cord involvement; abnormal mobility 
requiring neck brace (jury mast)
60
38 C.F.R. § 4.71a, Diagnostic Code 5285 (effective prior to 
September 23, 2002)

In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  Note: Both under ankylosis and 
limited motion, ratings should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebrae of an adjacent segment. 

528
6
Spine, complete bony fixation (ankylosis) of:
Ratin
g

Unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell 
type) or without other joint involvement 
(Bechterew type)
100

Favorable angle
60
38 C.F.R. § 4.71a, Diagnostic Code 5286 (effective prior to 
September 23, 2002)

528
9
Spine, ankylosis of, lumbar:
Ratin
g

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289 (Effective prior to 
September 26, 2003)



529
2
Spine, limitation of motion of, lumbar:
Ratin
g

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (Effective prior to 
September 26, 2003)

529
3
Intervertebral disc syndrome:
Rating

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent 
relief
60

Severe; recurring attacks, with intermittent 
relief
40

Moderate; recurring attacks
20
 
Mild
10
 
Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective prior to 
September 23, 2002)

529
5
Lumbosacral strain:
Ratin
g

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity 
of joint space, or some of the above with 
abnormal mobility on forced motion
40

With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in 
standing position
20

With characteristic pain on motion
10

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (Effective prior to 
September 26, 2003)



Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

529
3
Intervertebral disc syndrome
Rating

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so;
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnosis code or codes;
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
(Effective September 23, 2002)

**Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

VA outpatient treatment records dated between February 1994 
and July 1995 reflect the veteran's complaints of low back 
pain radiating to his buttocks and both lower extremities.  
Upon physical examinations, the veteran demonstrated 
moderately restricted range of motion in all directions, with 
some stiffness at trunk flexion.  

At a VA examination in July 1995, the veteran complained of 
daily pain and indicated he was unable to perform his work as 
an electrician, as it involved bending and twisting.  He was 
noted to wear a transcutaneous electrical nerve stimulator 
(TENS) unit.  Upon examination, the veteran demonstrated the 
following ranges of motion: flexion to 45 degrees; extension 
to 10 degrees; bilateral lateral flexion to 20 degrees; and 
bilateral rotation to 45 degrees.  The veteran had pain 
beyond the noted ranges of motion.  There was no 
fasciculation or tenderness over the lower extremities.  
There was no sensory impairment or deficit in the lower 
extremities.  

An MRI of the lumbar spine in August 1996 revealed 
degenerative changes superimposed on mild congenital canal 
stenosis; moderate central to minimally right-sided L4-5 disc 
herniation with mild spinal stenosis as described; mild 
diffuse annular bulge at L5-S1; and morrow signal overall 
slightly low.

A VA examination report dated in November 1996, shows the 
veteran was observed to walk to the examination room without 
difficulty.  Upon observation, there was deformity of the 
lumbosacral spine, and no scar.  Extension was possible 
between 20 and 30 degrees.  Flexion was reportedly normal, as 
judged by the veteran's ability to touch each knee to his 
chin, and the lack of straight leg raising pain or signs of 
sciatic irritation.  In summary, the diagnosis was spinal 
stenosis of the lumbar spine; full range of motion; and no 
findings of sciatic irradiation on the right or left, however 
there was questionable decreased sensory to vibration in the 
toes of both feet.  

In a January 1997 written opinion, O.D., M.D., a VA 
orthopedic surgeon, noted that the veteran had a persistent 
low back disorder with degenerative changes and secondary 
pains radiating down his left lower limb, which necessitated 
his use of a cane.  He stated further that the veteran could 
no longer work as an electrician, as that required heavy 
lifting, bending, and climbing which the veteran could not 
and should not have been doing.

Another VA examination was conducted in August 2000.  The 
veteran was noted to be attending school three-quarters time.  
He reported his low back pain was consistent, and included 
flare-ups brought on by physical activities such as walking, 
climbing stairs, prolonged sitting, or bending.  He reported 
his lower leg was weak and had been so for the past 7-10 
years.  He also reported stiffness and easy fatigue in his 
back, but denied weakness.  He was noted to have been on TENS 
unit and drug therapy, which decreased, but did not alleviate 
the pain.  The veteran stated that for "real bad back pain" 
he used a rigid back brace approximately three times a week 
on average.  When not using the rigid brace, he used a soft 
lumbar brace.  In addition, he was noted to have used a cane 
for the last 7-10 years, on a daily basis.  In the past year, 
he stated that he was confined to bed rest for three days 
altogether due to low back pain.  

Upon physical examination, the veteran's posture was erect.  
His gait was slow, but normal and he used a walking cane in 
the right hand.  He was not using the back brace.  He was 
able to lie on the examination table with no apparent 
distress.  There were no postural or fixed deformities of the 
spine.  Spasm was not visible, but there was considerate 
tenderness of the lumbar spine.  Active and passive flexion 
was possible to 60 degrees; extension to 20 degrees; 
bilateral lateral flexion to 20 degrees; and bilateral 
rotation to 30 degrees.  Upon repetitive motion, flexion was 
limited 40 degrees.  All movements were performed slowly and 
there was pain at the end of all movements.  Sensory 
examination was grossly intact.  Motor strength was 5/5 
proximally and distally in both upper and lower extremities.  
X-rays of the lumbar spine were normal. 

A report of a VA neurological examination in July 2002 shows 
objective findings of active reflexes at the ankles and 
above, but absent ankle joints bilaterally.  Sensation in 
both feet was impaired.  Position senses were impaired at the 
toes.  The veteran did not have Babinski's responses and 
there was excessive dysesthesia when the soles of his feet 
were stroked; which the examiner noted was indicative of 
diabetic neuropathy.  On further examination, the veteran was 
unable to bend forward more than 10 degrees, and could not 
perform back extension at all.  Tilting to the side was 
limited to 10 degrees and side twisting was limited to 30 
degrees on each side.  The pertinent diagnosis was diabetic 
neuropathy which has affected both legs.  

VA outpatient treatment records dated up until September 2002 
reveal continued complaints of low back pain, with no relief 
from pain medications.  There was no evidence of spasm upon 
examinations.  The veteran indicated that it interfered with 
his ability to continue to attend college.  

Based on the Board's review of the objective medical 
evidence, dated prior to September 2002, and considering only 
the old regulatory criteria, the veteran's service-connected 
low back disability does not meet the criteria for a rating 
in excess of 60 percent.  It is noted that for this period, 
the veteran is rated as 60 percent disabled under Diagnostic 
Code 5293 for pronounced intervertebral disc syndrome with 
recurring attacks.  A 60 percent is the maximum rating under 
that particular code (See Diagnostic Code 5293, effective 
prior to September 2002).  

The next highest possible rating, which is 100 percent, is 
possible only under Diagnostic Codes 5285 and 5286.  Under 
those regulations, the evidence would need show vertebral 
fracture with cord involvement, or that he was bedridden or 
required use of long leg braces (See Diagnostic Code 5285, 
effective prior to September 2002); or ankylosis of the spine 
at an unfavorable angle (See Diagnostic Code 5286, effective 
prior to September 2002).  Here, the medical evidence does 
not show vertebral fracture with cord involvement and the use 
of long leg brace, nor unfavorable ankylosis of the lumbar 
spine which would allow for a rating in excess of 60 percent 
under those alternate diagnostic codes.  Id.  Even when 
considering 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 
Vet. App. 202 (1995), it is evident that the disability 
picture for the veteran's low back disability does not nearly 
approximate the criteria for higher ratings than assigned, 
for the period prior to September 23, 2002.

The Board notes that although Diagnostic Code 5293 was 
revised effective September 23, 2002, the maximum disability 
rating under the revised regulation remained at 60 percent.  
As shown, the veteran was already in receipt of the 60 
percent rating and thus a higher evaluation under the revised 
Diagnostic Code 5293 is not warranted.  (See Diagnostic Code 
5293, effective September 23, 2002).  

The applicable criteria for spine disabilities were revised 
again, in September 26, 2003.  Nonetheless, the old criteria 
must also be considered in evaluating the evidence subsequent 
to September 2002.  Under the revised regulations, the 
criteria for rating back disabilities are as set forth below.

The Spine

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine 
10
0
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 

10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (Effective 
September 26, 2003)

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006)
Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

   
38 C.F.R. § 4.71a Plate V (2007)

In an August 2003 decision, the Board noted that the revised 
schedular criteria provided for separate ratings for 
orthopedic and neurologic effects of intervertebral disc 
syndrome (IVD).  In light of a diagnosis of diabetic 
neuropathy, the Board remanded the claim so that the veteran 
could be reevaluated and any neurological effects from IVD 
could be distinguished from the diabetic neurologic effects.  
Pursuant to the remand instructions, the veteran was 
reevaluated in September 2004.  

The September 2004 physical examination revealed strength in 
the legs 5/5, except for -5/5 in the right tibialis anterior 
and right extensor hallucis longus.  There was percussion 
tenderness over the lumbosacral spine.  There was no 
paraspinal tenderness or muscle spasm.  The lumbar spine 
ranges of motion were as follows: flexion to 15 degrees 
without pain, and with pain after 30 degrees; 15 degrees of 
extension with pain; 10 degrees of bilateral lateral flexion 
with pain; and 15 degrees of bilateral rotation without pain.  
The pertinent diagnoses were chronic low back pain and lumbar 
radiculopathy secondary to herniated intervertebral disc at 
L4-5; and peripheral neuropathy secondary to diabetes.  

The examiner did not discuss whether the veteran had multiple 
pathologies which produced overlapping symptoms, as requested 
in the 2003 Board remand decision, and thus the appeal was 
remanded for a second time in a Board decision dated in April 
2005.  

As instructed in the 2005 Board remand, the veteran underwent 
a VA neurological examination in February 2006 to address the 
diabetic neuropathy and the lumbar disc disease.  At this 
examination, the veteran demonstrated the following ranges of 
motion were possible: flexion to 40 degrees; extension to 20 
degrees; lateral bending to 20 degrees and lateral rotation 
to 25 degrees.  Straight leg raising was positive at 40 
degrees.  

Regarding the neurologic component, there was distal sensory 
loss to vibration and cold sensation below the knee 
bilaterally consistent with diabetic neuropathy of the 
peroneal and tibial nerves.  The examiner indicated that 
there was evidence of sensory neuropathy from lumbar disc 
disease (and also right ulnar neuropathy) which caused pain 
and tingling.  His overall diagnostic impression included: 
lumbar disc disease at L4, 5, with low back pain radiating to 
both posterior thighs with evidence of lateral recess and 
foraminal narrowing on the right; and diabetic neuropathy 
manifested with tingling and numbness in the peroneal and 
tibial nerves, bilaterally. 

In an addendum opinion dated in December 2006, the 
neurologist stated that on the February 2006 examination, he 
was unable to measure leg weakness.  But he noted that on the 
September 2005 examination, that physician found mild 
weakness in the right anterior tibial and extensor hallicus 
muscles.  These muscles are enervated by the L5 root and 
there is radiologic evidence of bony hypertrophy degenerative 
disc disease at this level.  Thus, the neurologist opined 
that it was more likely than not that the mild asymmetric 
weakness is secondary to disc disease and not diabetes, and 
the disc disease is also associated with severe pain and 
limitation of motion.

Based upon the evidence accumulated since September 2003, the 
Board finds that the current severity of the veteran's low 
back disability does not warrant a disability evaluation 
higher than 60 percent under either the old or the revised 
regulations addressing low back pathology.  The current 
severity of the veteran's low back disability is shown to be 
consistent with the criteria for a 60 percent evaluation 
under both rating schedules.  Applying the old regulations to 
the evidence accumulated since September 2003, there remains 
no evidence of vertebral fracture with cord involvement, 
bedridden or requiring use of long leg braces or unfavorable 
ankylosis of the spine; and thus a higher rating of 100 
percent is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286 (effective prior to September 26, 2003).

In applying the revised regulations, there is still no 
evidence that would warrant the next highest evaluations of 
100 percent.  In this regard, there is no unfavorable 
ankylosis of either the veteran's entire thoracolumbar spine 
or the entire spine.  (See Diagnostic Codes 5235-5242).  The 
evidence does not show that the veteran has had 
intervertebral disc syndrome which has resulted in 
incapacitating episodes (requiring physician-prescribed bed 
rest and treatment) having a total duration of at least 6 
weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  In any case, Diagnostic Code 5243 only 
provides for a maximum rating of 60 percent, which the 
veteran already has.  

The Board also finds the veteran is not entitled to a 
separate evaluation pursuant to Note 1 of the revised General 
Rating Schedule, as the examination and treatment records 
indicated no bowel complaints, erectile dysfunction or 
bladder complaints.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that the 
disability picture for the veteran's service-connected 
lumbosacral strain with herniated disc, L4-5 does not nearly 
approximate the criteria for higher ratings than assigned, 
for any of the periods under review.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

On the basis of the foregoing, the Board finds that the 
criteria for establishing an increased rating for lumbosacral 
strain with herniated disc, L4-5, has not been met.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).

ORDER

An increased evaluation for lumbosacral strain, with 
herniated disc, L4-5, currently evaluated as 60 percent 
disabling is denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


